                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


  LAURA HENRY,
      Plaintiff,                                            No. 3:13-cv-00826 (SRU)

          v.

  BRISTOL HOSPITAL, INC., et al.,
       Defendants.

                      RULING ON MOTION TO QUASH SUBPOENA

        Tracy Driscoll & Co., Inc. (“Driscoll”) moves to quash a subpoena served by the

plaintiff, Laura Henry (“Henry”) in advance of a hearing on damages. In the subpoena, Henry

seeks “[a]ll Documents related to Dr. Oluwole’s Medical Insurance, liability insurance, and all

other insurance documents that were in effect from August 17, 2009 through December 31,

2018.” Driscoll Subpoena, Doc. No. 365-4 at 2. Driscoll, a non-party witness, argues, inter alia,

that production of the subpoenaed documents is unduly burdensome and irrelevant to the issues

pertinent to the damages hearing.

        For the following reasons, Driscoll’s motion (doc. no. 365) is granted.

   I.      Discussion

        In its motion, Driscoll argues that the documents Henry seeks are not relevant to the

amount of potential damages attributable to Dr. Oluwole. See Driscoll’s Mem. in Supp. Mot. to

Quash, (“Driscoll’s Mot.”), Doc. No. 365-1 at 5. I agree.

        Under Rule 45 of the Federal Rules of Civil Procedure, “[o]n timely motion, the court for

the district where compliance is required must quash or modify a subpoena that . . . subjects a

person to undue burden.” Fed. R. Civ. P. 45. “Whether a subpoena imposes an ‘undue burden’

depends upon ‘such factors as relevance, the need of the party for the documents, the breadth of
the document request, the time period covered by it, the particularity with which the documents

are described and the burden imposed.’” Travelers Indem. Co. v. Metro. Life Ins. Co., 228

F.R.D. 111, 113 (D. Conn. 2005) (quoting United States v. Int’l Bus. Machines Corp., 83 F.R.D.

97, 104 (S.D.N.Y. 1979)). When a subpoena is served on a non-party, “courts . . . give special

weight to the burden on non-parties of producing documents to parties involved in litigation.”

Id. (citing Cusumano v. Microsoft Corp., 162 F.3d 708, 717 (1st Cir. 1998)) (“[C]oncern for the

unwanted burden thrust upon non-parties is a factor entitled to special weight in evaluating the

balance of competing needs.”).

         In this case, Henry seeks documents regarding Dr. Oluwole’s medical liability coverage.

See generally Driscoll Subpoena. Driscoll’s insurance policies, however, are irrelevant to

determining the amount of damages attributable to Dr. Oluwole for his admitted conduct. 1 In her

Fourth Amended Complaint, Henry seeks damages from Dr. Oluwole for numerous claims,

including false imprisonment (Count Ten), intentional infliction of emotional distress (Count

Eleven), negligent infliction of emotional distress (Count Twelve), and negligence (Count

Fifteen). See generally Fourth Am. Compl., Doc. No. 90.

         “In response to a motion to quash a subpoena, ‘[t]he party issuing the subpoena must

demonstrate that the information sought is relevant and material to the allegations and claims at

issue in the proceedings.’” Torcasio v. New Canaan Bd. of Ed., 2016 WL 312102, at *2 (D.

Conn. Jan. 26, 2016) (quoting Libaire v. Kaplan, 760 F. Supp. 2d 288, 291 (E.D.N.Y. 2011)).




1
  “When a default is entered, the defendant is deemed to have admitted all of the well-pleaded factual allegations in
the complaint pertaining to liability.” Bravado Int’l Grp. Merch. Servs., Inc. v. Ninna, Inc., 655 F. Supp. 2d 177, 188
(E.D.N.Y. 2009) (citing Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992)).



                                                          2
Because the information Henry seeks is neither relevant nor material to the claims asserted in the

Fourth Amended Complaint, Driscoll’s motion to quash is granted. 2

    II.      Conclusion

          For the reason stated above, Discoll’s motion to quash the subpoena (doc. no. 365) is

granted.

          So ordered.

          Dated at Bridgeport, Connecticut, this 10th day of March 2020.

                                                                      /s/ STEFAN R. UNDERHILL
                                                                      Stefan R. Underhill
                                                                      United States District Judge




2
  Even if the requested documents were somehow relevant, Henry’s subpoena request is overbroad. She seeks
documents from a period beginning on August 17, 2009 through December 31, 2018. Driscoll Subpoena at 1. In
her Fourth Amended Complaint, she alleges that she was initially harmed by Dr. Oluwole on June 11, 2011. See
Fourth Am Compl. at ¶ 146. She further alleges that Dr. Oluwole continued to harass her until his termination from
Bristol Hospital on October 2, 2012. See Doc. No. 237-14 at 3. Thus, the relevant time period is June 11, 2011
through October 2, 2012.

                                                        3
